DETAILED ACTION
This action is in response to applicant’s election of group I directed to claims 1-17. It is noted that the claims included an error in numbering missing claim 18 in which applicant has corrected; thus claims 18 and 19 have been canceled and new claims 20-21 added. A complete action on the merits of claims 1-17 and 20-21 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/27/2022 is acknowledged.

Claim Objections
Claim 9 is objected to because of the following informalities:  “the longer petal” should be amended to recite --the long petal--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation “wherein the elongated channel defined in the body is formed by adding a material atop the body having a higher durometer rating”.  It is at most unclear what material the elongated channel is formed by having a higher durometer rating in comparison to what element. Clarification and appropriate correction is required.
Claim 21 recites the limitation “the body” in various sections of the claim. Since no body has been introduced, it is at most unclear what body these limitations refer to. Clarification and appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-7, 10-16 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakurada (US Patent No. 4,237,886).
Regarding Claim 1, Sakurada teaches an auxiliary return system 20 (Figs. 2 and 5-7) for use with a bipolar electrosurgical device (Fig. 7), comprising:
a tissue guard (combination of 1, 2, 11, 12 as seen in Fig. 5) defining an open proximal end, an open distal end, and a body extending between the open proximal end and the open distal end (Fig. 5), the body including an outer peripheral surface (outer surface, sides, top and bottom of the combination of 1, 2, 11, 12 as seen in Fig. 5) and an inner peripheral surface (walls of hole 18) defining a lumen 18 extending between the open proximal end and the open distal end, the outer peripheral surface including an elongated channel defined therein configured to receive a ground wire therein (the combination of the indentation and hole 18 seen in Fig. 5), a distal end of the elongated channel including a pocket (the indentation allowing section 14 to be seated therein, positioned between the top portion and the through hole 18) defined between the inner peripheral surface and the outer peripheral surface of the body (Fig. 5); and
an electrically conductive rivet (combination of bottom part comprising sections 6a, 6, 13, 19 and upper part comprising 14, 7a, 7 of the element shown in Fig. 5) including proximal and distal ends, the proximal end of the rivet configured to engage the inner peripheral surface of the body (a proximal end 6 is configured to engage the walls of hole 18 as best seen in Fig. 2) and the distal end of the rivet configured to engage the outer peripheral surface of the body to secure the rivet within the pocket (section 7a and 14 are configured to engage an outer peripheral top portion of the body to secure the element within the pocket), the distal end of the rivet including an electrical connector configured to electrically and mechanically engage the ground wire to provide electrical continuity between the ground wire and the rivet (through connecting the ground cable 15 to terminal plate 16 to upper electrode 7 with solder layer 14, which is crimped to element 6, see Col. 5, ll. 53-Col. 6, ll. 17 and Fig. 2).
Regarding Claim 2, Sakurada teaches wherein the proximal end and the distal end of the rivet are two different sizes (section 6a and 6 have a different size than section 14, 7a and 7, see Figs. 2 and 5).
Regarding Claim 3, Sakurada teaches wherein the proximal end of the rivet includes a large cap-like head 7 to facilitate grounding of an electrosurgical device within the lumen 18 (sections 6b, 13 and 19 as seen in Figs. 2 and 5).
Regarding Claim 4, Sakurada teaches wherein the distal end of the rivet includes a through hole for engaging the ground wire (section 14 includes a through hole and it engages the ground cable 15 through terminal plate 16 to upper electrode 7, see Col. 5, ll. 53-Col. 6, ll. 17 and Fig. 2).
Regarding Claim 5, Sakurada teaches wherein the distal end of the rivet is crimped to secure the ground wire therein (through connecting the ground cable 15 to terminal plate 16 to upper electrode 7, which is crimped to element 6, see Col. 5, ll. 53-Col. 6, ll. 17 and Fig. 2).
Regarding Claim 6, Sakurada teaches wherein the ground wire electrically couples at a first end to the rivet 6 (Col. 6, ll. 6-17) and a second end of the ground wire is adapted to electrically engage a return from an electrosurgical device thereby providing electrical continuity between the rivet and the return (Fig. 7 and Col. 9, ll. 65-Col. 10, ll. 33).
Regarding Claim 7, Sakurada teaches wherein the electrosurgical device is an electrosurgical pencil 25 (Col. 10, ll. 2-5).
Regarding Claim 10, Sakurada teaches wherein the elongated channel defined in the body is formed by adding a material atop the body having a higher durometer rating (the dentation is made by adding substrate 1 and adhesive layer 2 over conductive substrate 11 as seen in Fig. 5).
Regarding Claim 11, Sakurada teaches an auxiliary return system 20 (Figs. 2 and 5-7) for use with a bipolar electrosurgical device (Fig. 7), comprising:
a tissue guard (combination of 1, 2, 11, 12 as seen in Fig. 5) defining an open proximal end, an open distal end, and a body extending between the open proximal end and the open distal end (Fig. 5), the body including an outer peripheral surface (outer surface, sides, top and bottom of the combination of 1, 2, 11, 12 as seen in Fig. 5) and an inner peripheral surface  (inner walls of hole 18) defining a lumen extending between the open proximal end and the open distal end (hole 18 and the dentation opening where layer 14 seats therein seen in Fig. 5); and
an electrically conductive rivet (combination of bottom part comprising sections 6a, 6, 13, 19 and upper part comprising 14, 7a, 7 of the element shown in Fig. 5) including proximal and distal ends, the proximal end of the rivet configured to engage the inner peripheral surface of the body (section 6 as seen in Fig. 2) and the distal end of the rivet configured to engage the outer peripheral surface of the body to secure the rivet to the body (the top surface 7 and 7a is configured to engage the top surface of the body as seen in Figs. 2 and 5), the distal end of the rivet including an electrical connector configured to electrically and mechanically engage the ground wire to provide electrical continuity between the ground wire and the rivet (through connecting the ground cable 15 to terminal plate 16 to upper electrode 7 with solder layer 14, which is crimped to element 6, see Col. 5, ll. 53-Col. 6, ll. 17 and Fig. 2).
Regarding Claim 12, Sakurada teaches wherein the proximal end of the rivet includes a large cap-like head 7 to facilitate grounding of an electrosurgical device within the lumen (Col. 4, ll. 63-Col. 5, ll. 34 and Figs. 2 and 5).
Regarding Claim 13, Sakurada teaches wherein the distal end of the rivet includes a through hole for engaging the ground wire (section 14 includes a through hole and it engages the ground cable 15 through terminal plate 16 to upper electrode 7, see Col. 5, ll. 53-Col. 6, ll. 17 and Fig. 2).
Regarding Claim 14, Sakurada teaches wherein the distal end of the rivet is crimped to secure the ground wire therein (through connecting the ground cable 15 to terminal plate 16 to upper electrode 7, which is crimped to element 6, see Col. 5, ll. 53-Col. 6, ll. 17 and Fig. 2).
Regarding Claim 15, Sakurada teaches wherein the ground wire electrically couples at a first end to the rivet 6 (Col. 6, ll. 3-17) and a second end of the ground wire is adapted to electrically engage a return from an electrosurgical device thereby providing electrical continuity between the rivet and the return (Fig. 7 and Col. 9, ll. 65-Col. 10, ll. 33).
Regarding Claim 16, Sakurada teaches wherein the electrosurgical device is an electrosurgical pencil 25 (Col. 10, ll. 2-5).
Regarding Claim 20, Sakurada teaches an auxiliary return system 20 (Figs. 2 and 5-7)  for use with a bipolar electrosurgical device (Fig. 7), comprising: 
a tissue guard (combination of 1, 2, 11, 12 as seen in Fig. 5) defining an open proximal end, an open distal end (Fig. 5), and a body extending between the open proximal end and the open distal end, the body including an outer peripheral surface (outer surface, sides, top and bottom of the combination of 1, 2, 11, 12 as seen in Fig. 5) and an inner peripheral surface (inner wall surface of the opening 18), the outer peripheral surface having an elongated channel (the indentation above hole 18 as best seen in Fig. 5) defined in the outer peripheral surface, a portion of the elongated channel of the outer peripheral surface in communication with the inner peripheral surface (a section of the indentation and hole 18 are in communication with one another as seen in Fig. 5), the elongated channel configured to receive a ground wire within the elongated channel (ground cable 15 connects to the electrode 20 through connection to terminal plate 16 to upper electrode 7 through solder layer 14 which is seated in the channel); and
an electrically conductive rivet (combination of bottom part comprising sections 6a, 6, 13, 19 and upper part comprising 14, 7a, 7 of the element shown in Fig. 5) including proximal and distal ends, the proximal end of the rivet configured to engage the inner peripheral surface of the body (section 6 as best seen in Fig. 2 is configured to engage the inner walls of hole 18) and the distal end of the rivet configured to engage the outer peripheral surface of the body (the top section 7 and 7a is configured to engage the top surface as seen in Figs. 2 and 5) to secure the rivet within the elongated channel, the distal end of the rivet including an electrical connector configured to electrically and mechanically engage the ground wire to provide electrical continuity between the ground wire and the rivet (through connecting the ground cable 15 to terminal plate 16 to upper electrode 7 with solder layer 14, which is crimped to element 6, see Col. 5, ll. 53-Col. 6, ll. 17 and Fig. 2).
Regarding Claim 21, Sakurada teaches an auxiliary return system 20 (Figs. 2 and 5-7) for use with a bipolar electrosurgical device (Fig. 7), comprising: 
a tissue guard (1, 2, 11, 12 as seen in Fig. 5) including an outer peripheral surface (outer surface, sides and bottom of the combination of 1, 2, 11, 12 as seen in Fig. 5) and an inner peripheral surface (as seen in Fig. 5); and an electrically conductive rivet (combination of bottom part comprising sections 6a, 6, 13, 19 and upper part comprising 14, 7a, 7 of the element shown in Fig. 5) including proximal and distal ends, the proximal end (section 6) of the rivet configured to engage the inner peripheral surface of the body (section 18 as best seen in Fig. 2) and the distal end of the rivet configured to engage the outer peripheral surface of the body (the top section 7 as best seen in Figs. 2 and 5) to secure the rivet to the body, the distal end of the rivet including an electrical connector configured to electrically and mechanically engage a ground wire to provide electrical continuity between the ground wire and the rivet (through connecting the ground cable 15 to terminal plate 16 to upper electrode 7 with solder layer 14, which is crimped to element 6, see Col. 5, ll. 53-Col. 6, ll. 17 and Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurada.
Regarding Claims 8 and 17, Sakurada teaches the invention as applied above, but does not show wherein the distal end of the body is oblong and includes a long petal and a short petal. In Col. 7, 53-56, Sakurada teaches “The laminated sheet comprising the adhesive resin layer 12 and the conductive substrate 11 is then cut in a die press to produce an electrode 20 having a given size and shape” although Fig. 5 shows a square, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention that any given shape such as one with two different sized edges to include a long petal and a short petal would be workable and within the knowledge of one having ordinary skill in the art since the examiner takes Official Notice of the equivalence of a square return electrode and other shape that would include a long petal and a short petal edges for their use in the return electrode/grounding art at the selection of any of these known equivalents to return the energy back to the generator during electrosurgical procedures would be within the level of ordinary skill.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-10 and 13 of U.S. Patent No. 11,529,191 (Application No. 16/883477). Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to an auxiliary return system for use with a bipolar an electrosurgical device, comprising: a tissue guard having a body defining an open proximal end, an open distal end, and a lumen extending therethrough between the open proximal end and the open distal end, the body defining a pocket through an outer peripheral surface thereof, the outer peripheral surface including an elongated channel defined therein configured to receive a ground wire therein, the distal end of the body being oblong and including a long petal and a short petal, the elongated channel providing rigidity to the long petal; in addition to an electrically conductive rivet/ground tab configured to engage the inner peripheral surface of the body and configured to engage the outer peripheral surface of the body to secure the rivet within the pocket, the distal end of the rivet including an electrical connector configured to electrically and mechanically engage the ground wire to provide electrical continuity between the ground wire and the rivet/the ground tab.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have been allowed, but not patented yet.

Allowable Subject Matter
Regarding Claim 9, the closest prior art of record is Sakurada. Sakurada teaches the invention as applied above and although changing the shape of the return electrode to include a long petal and a short petal would have been obvious to one having ordinary skill in the art, the indentation formed in the body would not provide rigidity to the longer petal of the body of the tissue guard. If anything, it seems to provide more flexibility to conform to the shape of the tissue.
 Therefore, Claim 9 would be allowable by receiving an acceptable Terminal Disclaimer to overcome the Double Patenting rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794